Citation Nr: 9918018	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-16 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from December 1982 to 
November 1987.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a May 1992 rating decision, in 
which the RO denied the veteran an increased rating for a low 
back disorder, previously evaluated as 40 percent disabling, 
with an effective date from July 1990.  The veteran filed an 
NOD in July 1992, and an SOC was issued by the RO in August 
1992.  The veteran filed a substantive appeal in October 
1992.  In November 1992, the veteran testified before a 
hearing officer at the VARO in Newark, NJ.  A Hearing 
Officer's Decision was issued in January 1993.  Supplemental 
statements of the case were issued in January 1993, April 
1994, December 1996, and December 1998.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. A December 1993 treatment record from the VA Medical 
Center (VAMC) at Lyons noted that a CT (computed 
tomography) scan of the veteran's lumbosacral spine had 
been negative for any abnormality.  

3. Upon VA examination in July 1998, the veteran exhibited 
mild diffuse tenderness in the lumbosacral region, no 
paraspinal spasm, negative straight leg raising tests 
bilaterally, forward flexion to 50 degrees and backward 
extension to 30 degrees without objective evidence of pain 
on motion, and no abnormal neurological findings.  

4. The veteran does not exhibit pronounced intervertebral 
disc syndrome or ankylosis of the lumbar spine.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for a low back disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that she was 
service connected for a low back disorder in January 1991, 
and awarded a 40 percent disability rating.  

In March 1992, the veteran requested that her disability 
rating be re-evaluated.  In April 1992, the RO received VAMC 
Lyons treatment records, dated from April 1991 to March 1992.  
These records noted the veteran's complaints and/or treatment 
for low back pain and spasms, with the back pain radiating 
into her left leg.  The veteran was also noted to have 
undergone physical therapy for her low back.  

Also in April 1992, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's reported medical 
history, and her subjective complaints of pain, tightness, 
and restricted motion in her low back.  The veteran also 
complained of painful muscle spasms.  On further clinical 
evaluation, the veteran's spinal column exhibited an 
exaggerated lumbar lordotic curvature.  Range of motion 
findings were noted as flexion to 80 degrees, backward 
extension to 15 degrees, and left and right lateral flexion 
to 40 degrees.  In addition, there was slight musculature 
spasm and no neurological deficit.  The examiner's diagnosis 
was lumbosacral sprain.  

In November 1992, the veteran testified before a hearing 
officer at the VARO in Newark.  Under questioning, the 
veteran noted that she took Feldene and Tylenol for her back 
pain, and used a TENS (transcutaneous electrical nerve 
stimulation) unit.  She also noted that she missed two to 
three days of work a month due to back spasms.  In addition, 
the veteran stated that her back pain radiated on an 
intermittent basis down her left leg into her left ankle.  

In December 1992, the RO received VAMC Lyons treatment 
records, dated from April 1991 to December 1992.  These 
records revealed complaints and/or treatment for low back 
pain.  In particular, a treatment record, dated in July 1992, 
noted that an April 1992 CT scan of the veteran's lumbosacral 
spine had revealed extensive degenerative changes with facet 
joint disease, but no evidence of prolapsed discs.  A 
treatment record, dated in May 1992, noted that a CT scan of 
the lumbosacral spine had been negative for disc pathology, 
and an EMG (electromyograph) had been unremarkable.  In 
addition, a treatment record, dated in April 1992, noted the 
veteran's complaints of tingling in her left lower extremity 
and an inability to stand on her left foot.  

Thereafter, the RO received VAMC Lyons treatment records and 
examination reports, some duplicative, dated from June 1988 
to May 1993, and from October 1992 to December 1993.  In 
particular, while a predominant number of these records noted 
findings of degenerative joint disease of the veteran's 
lumbosacral spine and radiculopathy, a December 1993 CT scan 
was negative for any spinal abnormality.  The veteran was 
also noted to be using a TENS unit and an elastic support for 
her back, as well as taking Naprosyn.  

In February 1994, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's complaints of 
back spasms during the previous two years, with extreme 
incapacitating periods two to three weeks at a time, which 
caused the veteran's left leg to give out.  The veteran 
reported that the spasms were usually brought on by turning 
her body in an odd way, twisting strangely, or working too 
hard, and subsided over time following bed rest.  In 
addition, she reported additional pain radiating to her left 
ankle, and also indicated that she used a TENS unit, and took 
Feldene, Naprosyn, and Motrin for her back pain.  On further 
clinical evaluation, the veteran exhibited a positive 
straight leg raise on the left at 30 degrees, tenderness in 
the left ankle and L4-L5 area, and spasm in the left back 
area.  The veteran was also noted to have overall good 
strength (5/5), normal sensation, and 2+ deep tendon 
reflexes.  Range of motion testing revealed bending to 35 
degrees, and flexion to 5 degrees.  Lateral bending and 
rotation were normal.  Associated radiographic studies of the 
lumbosacral spine, hip, and left ankle were negative.  

The examiner's assessment included low back strain with left 
radiculopathy, in addition to pain, back spasm, and a 
decreased range of motion.  It was also noted that the 
veteran suffered from left ankle tenderness secondary to the 
low back strain, as well as obesity, which the examiner noted 
made the veteran's back disorder worse.  

In April 1996, the veteran was again examined for VA 
purposes.  The examiner noted the veteran's reported medical 
history and that she was taking Anaprox.  On clinical 
evaluation, the veteran's lumbar range of motion was limited 
to 3/4 flexion, and this was reported as causing some 
discomfort in the low back region.  There was full extension 
and side bending, with 2+ reflexes at the knees and ankles, 
and sensation diminished in the left L4-L5 and S1 dermatome.  
Manual muscle testing was 5/5 bilaterally, and straight leg 
testing caused discomfort down the left leg.  The examiner's 
diagnosis was chronic lumbar sprain with evidence of lumbar 
radiculopathy.  It was also noted that there was no evidence 
of lumbar facet disease.  

Thereafter, in July 1998, the veteran underwent an additional 
medical examination for VA purposes.  The examiner noted that 
the veteran had chronic low back pain, with tingling in her 
left ankle, but no numbness or weakness, and no radiation to 
her lower extremities.  The examiner also noted that the 
veteran's low back pain intensified with prolonged sitting, 
and was eased by rest and the taking of Anaprox.  The veteran 
reported, in addition, that she had been forced to avoid all 
strenuous activities.  Upon further clinical evaluation, 
there was mild diffuse tenderness, but no paraspinal spasm, 
with negative straight leg raises bilaterally.  Range of 
motion testing resulted in forward flexion to 50 degrees, 
backward extension to 30 degrees, right and left lateral 
flexion to 40 degrees, and right and left rotation to 35 
degrees.  There was no objective evidence of pain on motion.  
In addition, the veteran was noted to rise and stand normally 
and to squat without difficulty, and she evidenced a normal 
gait.  Neurological examination, which included testing for 
sensation, motor function, and deep tendon reflexes, was 
normal.  An associated radiographic study of the veteran's 
lumbosacral spine revealed no evidence of fracture, 
destructive process, or degenerative disease.  The examiner's 
diagnosis was chronic strain of the lumbosacral spine.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that she has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that her service-connected low back 
disability is more severe then previously evaluated.  See 
Arms v. West, 12 Vet.App. 188, 200 (1999), citing Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a 40 percent evaluation for a low back 
disorder in accordance with the criteria set forth in the VA 
Schedule for Rating Disabilities.  In doing so, specific 
consideration was given to 38 C.F.R. Part 4, Diagnostic Code 
(DC) 5295.  Under this Code, "Lumbosacral strain," the 
veteran has been assigned the highest disability rating 
available.  

Several potentially applicable diagnostic codes are available 
for assessing residuals of back disorders, and would possibly 
allow the veteran a rating in excess of 40 percent.  Under DC 
5289, "Spine, ankylosis of, lumbar," a 50 percent rating is 
warranted for an unfavorable ankylosis of the lumbar spine.  
This is the highest rating under this diagnostic code.  The 
medical evidence of record, however, does not support a 
finding of ankylosis of the lumbar spine.  On VA examination 
in July 1998, range of motion testing revealed forward 
flexion to 50 degrees, backward extension to 30 degrees, 
right and left lateral flexion to 40 degrees, and right and 
left rotation to 35 degrees.  There was no objective evidence 
of pain on motion.  Therefore, this diagnostic code is not 
applicable.  

Under DC 5293, "Intervertebral disc syndrome," a 60 percent 
disability rating is warranted if the syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  There is 
no higher schedular rating for intervertebral disc syndrome.  
In reviewing the evidence of record, we note that the veteran 
has not been diagnosed with any vertebral disc disease or 
pathology.  While she had been diagnosed with radiculopathy, 
the most recent VA examination in July 1998 revealed a normal 
neurological examination, without radiating pain to her lower 
extremities.  Therefore, the veteran's disability does not 
meet the criteria for a 60 percent evaluation under DC 5293.  

The U.S. Court of Appeals for Veterans Claims has expounded 
on the necessary evidence required for a full evaluation of 
orthopedic disabilities.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that Rating Schedule 
provisions based on limitation of motion do not subsume 38 
C.F.R. §§ 4.40, 4.45 (1998).  The Court in DeLuca also 
stressed that, in evaluating disabilities of the joints, VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court has indicated 
that these determinations should be made by an examiner, and 
should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  See DeLuca, supra, at 206.

However, the Court additionally has held that it is 
inappropriate and unnecessary to remand a case to consider 
functional loss due to pain if the veteran is already 
receiving the maximum available rating for limitation of 
motion under the pertinent diagnostic code.  See Johnston v. 
Brown, 10 Vet.App. 80, 85 (1997).  In this instance, the 
veteran is receiving the maximum available rating.  

On the foregoing record, the Board concludes the criteria for 
an increased rating for the veteran's low back disability, 
beyond 40 percent, are not met.  In reaching this decision, 
we have considered the potential application of the other 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's condition as required by Schafrath 
v. Derwinski, 1 Vet.App. 589, 592 (1991).  Furthermore, the 
Board finds in this case the evidence does not present an 
unusual disability picture so as to render impractical the 
application of the regular schedular standard and warrant 
consideration for referral for an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (such ratings may be authorized 
by the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service).  For example, the 
disability has not caused marked interference with employment 
or necessitated frequent hospitalization.  See Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995), and Floyd v. Brown, 9 
Vet.App. 94-96 (1996).


ORDER

Entitlement to an increased rating for a low back disorder is 
denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

